Citation Nr: 1242631	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  11-21 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to February 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (the RO).  The appeal was subsequently transferred to the RO in Houston, Texas.

In October 2012, the Veteran presented testimony via videoconference hearing before the undersigned.  A transcript of this hearing has been associated with his VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks nonservice-connected pension benefits.  In relevant part, in order to qualify for the benefit, the evidence must show that the Veteran served for a period of 90 days or more during a period of war.  See 38 C.F.R. § 3.3 (2012).  Current service records of file show service beginning November 14, 1973 and ending February 6, 1974, plus one day of travel time; this equals 86 days of service.

At the time of the Veteran's hearing before the undersigned, he asserted that these service records were incorrect and that he had served until February 12, 1974, and thus, had the requisite 90 days or more of service.  See Board Hearing Transcript, pages 3-4.  The Veteran's service personnel records and service treatment records are not currently of file.  In the Board's judgment, these records are required to evaluate evidence of service beyond February 6, 1974.  Therefore, this appeal must be remanded in order to seek these records.  See 38 C.F.R. § 3.159 (2012).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the Veteran's service personnel records and service treatment records and associate these records with the claims file.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2012).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



